Title: To George Washington from William Heath, 2 April 1789
From: Heath, William
To: Washington, George



Sir
Roxbury [Mass.] April 2nd 1789

After receiving the congratulations of Public Bodies, and public Officers, permit an individual from the private walks of life to approa[c]h your Excellency, and from an heart warmed with esteem affection, and gratitude present his sincere congratulations on your advancment to the first seat of Government in the United States of America, no one more highly participates of the mark of the publick confidence again placed in your Excellency nor can any one more ardently wish you those smiles of Heaven, which shall enable you by a wise and able administration of the Government committed to you, fully to answer

the most sanguine expectations of your fellow countrymen, and again yield the satisfaction of your own mind, that your endeavours for the public good are crowned with desired success.
If in the course of your Excellencys administration of the Government of the United States, you should at any time think proper to honor me with any commands civil, or military, within the compass of my small abilities, I shall be happy if by any exertions in my power, I can in the least aid your administration, or merit your approbation.
Wishing you confirmed health, wise and able counsellors, an agreable and prosperous administration I have the honor to be with every Sentiment of respect Your Excellency’s most Obedient Servant

W. Heath


P.S. Major Henry Sewall who was one of my aids de camp has for some time resided at New York your Excellency will probably recollect him—for abilities as a pen man, a man of strict integrity, and attention to business, I can bear full testimony; I beleive he wishes to devote himself to the Service of the publick, if any place within his sphere should be vacant at any time unless a candidate more eligible should present to fill it, permit me to recommend Major Sewall to your Excellencys notice confident that you will not be disapointed in him—General Knox has knowledge of Major Sewall and of his abilities. I am as before


W.H.
